 UNGA PAINTING CORPORATIONUnga Painting Corporation; Unga Corporation'International Brotherhood of PaintersAllied Trades, Local 1791, AFL-CIOHenry Murata and James H. MiyamotoLeroy Rosa and Inoke Palepale and Johndiali. Cases 37-CA-1241, 37-CA-1243,CA-1247, 37-CA-1252, 37-CA-1255, andCA-1258andandandandBa-37-37-March 3, 1983SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERSJENKINS AND ZIMMERMANOn May 11, 1977, the National Labor RelationsBoard issued a Decision and Order in Cases 37-CA-1241, 37-CA-1243, 37-CA-1247, 37-CA-1252,37-CA-1255, and 37-CA-12582directing UngaPainting Corporation,3to make whole John Ba-diali, James Miyamoto, Henry Murata, Inoke Pale-pale, Leroy Rosa, and Frank Silva for their lossesresulting from Respondent's unfair labor practicesin violation of Section 8(a)(3) and (1) of the Na-tional Labor Relations Act, as amended. OnAugust 25, 1978, the Board issued a SupplementalDecision and Order4reaffirming its previous Deci-sion and Order. On January 17, 1980, the UnitedStates Court of Appeals for the Ninth Circuitissued a judgment enforcing the Board's Order.5On August 31, 1982, the Regional Director forRegion 20 issued a backpay specification and noticeof hearing which specifically advised Respondentthat, pursuant to Section 102.54 of the Board'sRules and Regulations, as amended, an answer tosaid backpay specification and notice of hearingmust be filed within 15 days from the date of thebackpay specification. No answer to the backpayspecification was filed.On November 22, 1982, counsel for the GeneralCounsel filed directly with the Board a Motion ForSummary Judgment. Subsequently, on December 1,1982, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentdid not file a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-I The name of Respondent has been amended in accordance with thebackpay specification and notice of hearing in this proceeding.2 229 NLRB 567.a Herein called Respondent4 237 NLRB 1306.5 Docket No 79-7319.tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ...(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate ...The backpay specification duly issued, served,and received by Respondent states that an answershall be filed within 15 days after service of thespecification and that, if Respondent fails to fileany answer to the specification within the time pre-scribed by this section of the Board's Rules andRegulations, the Board may, either without takingevidence in support of the allegations of the specifi-cation and without notice to Respondent, find thespecification to be true and enter an appropriateorder. According to the Motion for SummaryJudgment, on September 29, 1982, when no answerhad been filed, the Officer-in-Charge of Subregion37 in Hawaii advised Respondent that an answerhad not been received, requested that an answer befiled promptly, and advised that, in the event ananswer was not filed, he would recommend thatsummary judgment be sought. On October 5, 1982,the backpay specification and notice of hearing wasserved on Respondent at a newly discovered ad-dress. A post office receipt acknowledging receiptof the backpay specification and notice of hearingwas returned to the Regional Office by Unga Cor-poration at the Provo, Utah, address. On October2, 1982, the supervisory compliance officer ofRegion 20 spoke to Willis Unga on the telephoneand informed Unga that a Motion for SummaryJudgment would be filed if the required writtenanswer to the backpay specification was not timelyreceived. No answer has been filed as a result ofthese further communications.266 NLRB No. 52303 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Respondent failed to file a response to theNotice To Show Cause, the allegations of theMotion for Summary Judgment stand uncontro-verted. Accordingly, as Respondent has failed tocomply with the provisions of Section 102.54 (a)and (c) of the Board's Rules and Regulations, pur-suant to such provisions, the allegations of thespecification are deemed to be admitted to be trueand are so found by the Board without taking evi-dence in support of said allegations.Accordingly, on the basis of the allegations ofthe specification which are accepted as true, theBoard finds the facts set forth therein, concludesthe net backpay and benefit payments due the em-ployees affected by Respondent's unlawful conductare as stated in the computations in the specifica-tion, and accordingly orders that payment inaccord with the backpay specification be made byRespondent.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Unga Painting Corporation, Laie, Hawaii, andUnga Corporation, Provo, Utah, its officers, agents,successors, and assigns, shall make whole each ofthe employees affected by its unlawful conduct bypayment to them of the amounts set forth adjacentto their names in the appendix which is attachedhereto, plus interest in the manner set forth in Flor-ida Steel Corporation, 231 NLRB 651 (1977),6 lesstax withholdings required by Federal and statelaws.6 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).APPENDIXJohn BadialiJames MiyamotoHenry MurataInoke PalepaleLeroy RosaFrank SilvaNetBackpay$18,728.8019,667.0419,788.808,712.738,058.5920,400.80Pension AnnuityS1,920.002,030.401,920.00831.801,065.202,040.00$1,524.001,570.001,524.00601.20906.201,574.00304